DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 is amended.
Claims 2, 9, 11-12, 14 are cancelled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotatable component is to rotate to position one of the first and second sub-elements to face the screen” in claims 1, 8 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Par 0018 describes the rotatable component may further be coupled to, or integrated with, an electric motor which rotates the rotatable component. Par 0048 describes the rotatable component 104 may be of a variety of shapes and configurations. The examples as illustrated depict that the rotatable component 104 may be cube or cuboidal in shape.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al (US Pat 5,793,343) in view of Lai et al (US Pub 2013/0328754).

With respect to claim 1, Hart discloses an electronic display (fig. 1; display apparatus 10) comprising: a plurality of display elements respectively corresponding to a plurality of pixels, (fig. 3; discloses each module 12 comprises plurality of display elements 100) and each display element comprising: first and second sub-elements both corresponding to a pixel and having different display properties; (col 5; lines 24-30; discloses disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111) and a rotatable component on which the first and second sub-elements are disposed, (fig. 5; bracket 113; col 5; lines 29-33; discloses the disk 107 of the disk display unit 100 is rotatably supported by a rectangular U-shaped bracket 113 secured to the disk on its non-reflective side 111) wherein the rotatable component is to rotate to position one of the first and second sub-elements to face the screen based on a display attribute of a visual content of the pixel to be rendered on the screen, the one of the first and second sub-elements facing the screen rendering the pixel of the visual content (col 5; lines 24-33; discloses the disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111 which can be rotated approximately 180 degrees to one of two positions so that either the colored side faces outwardly and is exposed to ambient light or the nonreflective side faces outwardly when the position is reversed; col 1; lines 13-18; discloses Each of the display elements of each of the modules is uniquely addressable by a display control 14 which can then display characters or graphic information by selectively controlling each display element in either array to be either on or off); 
Hart doesn’t expressly disclose a screen; and each display element facing the screen; wherein the display attribute of the visual content of the pixel is other than a color value of the pixel;
In the same field of endeavor, Lai discloses a reflective display comprising plurality of reflective elements (par 0041); Lai discloses a screen and each display element facing the screen; (fig. 1; screen 203); wherein the display attribute of the visual content of the pixel is other than a color value of the pixel (par 0019; discloses The micro mirror 715 is rotatably connected between the two support posts 713 above the light emitting surface 519. The MEMS integrated chip 73 is electrically connected to the micro control unit 90 and the plurality of MEMS mirrors 71 to control the micro mirrors 715 to rotate between the support posts 713 for reflecting light into the eyes of a user by being parallel to the line of sight of the viewer, by having adjustable angles);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hart to dispose rotate the reflecting sheet at adjustable angle as disclosed by Lai in order to guide the reflected towards the light of the sight of the user such that image is properly view by the user. 

With respect to claim 3, Hart as modified by Lai further discloses wherein the rotatable component is rotatable about an axis parallel to the screen of the electronic display (Hart; fig. 6; discloses the bracket 113 attached to the rotatable shaft 117 is parallel to the printed circuit board 103 and rotates about an axis that is parallel to the printed circuit board 103).

With respect to claim 5, Hart as modified by Lai further disclose wherein the rotatable component is coupled to a microelectromechanical-based drive; (par 0019; discloses micro reflection unit 70 changes the directions of the transmissions of light emitted by the LEDs 51. The micro reflection unit 70 includes a plurality of micro-electro-mechanical system (MEMS) mirrors 71 and a MEMS integrated chip 73);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hart as modified by Lai to use the microelectromechanical-based drive system to rotate the display elements based on the located of the user as disclosed by Lai in order to precisely control each of the display elements to reflect the light towards user properly such that image is displayed with improved brightness based on the viewing location of the user.


With respect to claim 6, Hart as modified by Lai further discloses wherein the first sub-element is angularly displaced with respect to the second sub-element with respect to an axis about which the rotatable component is to rotate (Hart; fig. 6; discloses the reflective side 109 and non-reflecting side 111 are disposed opposite to each other; col 5; lines 34-36; discloses The disk 107 of the disk display unit 100 is rotatably supported by a rectangular U-shaped bracket 113 secured to the disk on its non-reflective side 111).

With respect to claim 7, Hart as modified by Lai further discloses wherein the first sub-element is positioned diametrically opposite to the second sub-element on the rotatable component (Hart; fig. 6; discloses the reflective side 109 and non-reflecting side 111 are disposed opposite to each other).

Allowable Subject Matter
Claims 4, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8, 13 are allowed.
With respect to claim 8, Hart discloses an electronic display (fig. 1; display apparatus 10) comprising: an array of display elements respectively corresponding to a plurality of pixels extending parallel (fig. 3; discloses each module 12 comprises plurality of display elements 100 arranged in a matrix) and each display element comprising: first and second sub-elements both corresponding to a pixel and having different display properties; (col 5; lines 24-30; discloses disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111) and a rotatable component on which the first and second sub-elements are disposed, (fig. 5; bracket 113; col 5; lines 29-33; discloses the disk 107 of the disk display unit 100 is rotatably supported by a rectangular U-shaped bracket 113 secured to the disk on its non-reflective side 111) wherein the rotatable component is to rotate to position one of the first and second sub-elements to face the screen based on a display attribute of a visual content of the pixel to be rendered on the screen, the one of the first and second sub-elements facing the screen rendering the pixel of the visual content (col 5; lines 24-33; discloses the disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111 which can be rotated approximately 180 degrees to one of two positions so that either the colored side faces outwardly and is exposed to ambient light or the nonreflective side faces outwardly when the position is reversed; col 1; lines 13-18; discloses Each of the display elements of each of the modules is uniquely addressable by a display control 14 which can then display characters or graphic information by selectively controlling each display element in either array to be either on or off); a display mode engine in communication with the rotatable component of each display element, wherein the display mode engine is to: generate control instructions, which when executed affect rotation of the rotatable component to position the one of the first and second sub-elements of each display element to face the screen based on  the display attribute of the visual content of the pixel to be rendered on the screen;( col 6; lines 22-41; discloses  Control of the disk display unit 100 is accomplished via the display controller 14 by pulling the either the SET control line 60 or the RESET control line 64 to ground and pulsing the COMMON control line 62 with a +28 V., 1.5 millisecond pulse. A pulse from the COMMON control line 62, when the SET control line 60 is grounded, causes a first polarity current to flow through diode 200 and the one coil of the electromagnet 206 thereby flipping the disk 106 into position with its reflecting side up. A pulse from the COMMON control line 62, when the RESET control line 64 is grounded, causes a second polarity current to flow in the opposite direction through the other coil and diode 204 thereby flipping the disk 106 to display its non-reflecting side);
However Hart alone or in combination with other prior art of record fails to disclose wherein the rotatable component is to rotate to position one of the first and second sub-elements to face the screen based on a refresh rate of a visual content of the pixel to be rendered on the screen, such that the first sub-element is rotated to face the screen if the pixel is to be displayed at a high refresh rate and the second sub-element is rotated to face the screen if the pixel is to be displayed at a low refresh rate and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hart to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 8 is allowed.
	Claim 10 is allowed for being directly or indirectly dependent on allowed independent claim 8.
	With respect to claim 13, Hart discloses an electronic display (fig. 1; display apparatus 10) comprising: a plurality of display elements respectively corresponding to a plurality of pixels, (fig. 3; discloses each module 12 comprises plurality of display elements 100) and each display element comprising: first and second sub-elements both corresponding to a pixel; the first sub-element being a viewing sub-element and the second sub-element being a privacy viewing sub- element; (col 5; lines 24-30; discloses disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111; i.e reflective side interpreted to be viewing sub-element and non-reflective side interpreted to be privacy sub-element) and a rotatable component on which the first and second sub-elements are disposed, (fig. 5; bracket 113; col 5; lines 29-33; discloses the disk 107 of the disk display unit 100 is rotatably supported by a rectangular U-shaped bracket 113 secured to the disk on its non-reflective side 111) wherein the rotatable component is to rotate to position one of the first and second sub-elements to face the screen based on a display attribute of a visual content of the pixel to be rendered on the screen, the one of the first and second sub-elements facing the screen rendering the pixel of the visual content (col 5; lines 24-33; discloses the disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111 which can be rotated approximately 180 degrees to one of two positions so that either the colored side faces outwardly and is exposed to ambient light or the nonreflective side faces outwardly when the position is reversed; col 1; lines 13-18; discloses Each of the display elements of each of the modules is uniquely addressable by a display control 14 which can then display characters or graphic information by selectively controlling each display element in either array to be either on or off);
	However Hart alone or in combination with other prior art of record fails to disclose wherein the rotatable component is to rotate to position one of the first and second sub-elements to face the screen based on a viewing angle of a visual content of the pixel to be rendered on the screen, such that the first sub-element is rotated to face the screen if the pixel is to be displayed with a wide viewing angle and the second sub-element is rotated to face the screen if the pixel is to be displayed with a narrow viewing angle and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hart to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 13 is allowed.

Claim 15 is allowed for being directly or indirectly dependent on allowed independent claim 13.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been fully considered however they are not persuasive and do not the application in condition for allowance.
With respect to claim 1, applicant’s representative argued that Hart fails to disclose the first sub-element able to completely render the pixel independently of the second sub-element regardless of a color value of the pixel and the second sub-element able to completely render the pixel independent of the first sub-element regardless of the color value of the pixel.
However examiner respectfully disagrees because the above mentioned claim limitation is broad allows one to interpret the claim differently; Hart discloses a reflective side that can display a white color and the white color is displayed independently without the need of non-reflective side; similarly the non-reflective side display black color and the black color is displayed independently without the need of reflective side; Therefore broad reasonable interpretation of claim limitation still reads on the disclosure of the cited reference and the rejection is maintained. 

Conclusion   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/           Examiner, Art Unit 2624                                                                                                                                                                                             
/MICHAEL A FARAGALLA/           Primary Examiner, Art Unit 2624     
11/28/2022